DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 8/30/2021 in which claims 1-5, 7-12 and 14-20 are pending and claims 6 and 13 are cancelled. The applicant’s amendments have been fully considered but they are moot based on the new ground of rejection. Therefore this case is made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones US 20200410812 A1.
          As per claim 1, Jones teaches a signal transmission device comprising: 5a first antenna transmitting radio waves (see figs.2 or 9 element 220 or 920) containing a signal modulated at a first frequency (see para graph [0020] for… The first-side transceiver subassembly 212 has a first-side antenna 220 and a first-side transmitter circuit 222 electronically coupled to the first-side antenna 220 for transmitting the EM power signal 223 through the barrier 206 via the first-side antenna 220 and para [0039] for…a flat first side antenna 920 and a first-side device interface circuit 926); a second antenna receiving the radio waves (see figs.2 or 9 element 226 or 928) containing the signal from the first antenna via a pane of glass (see figs.1 or 2 or 9 element 106 or 206 or 906 and para and [0019-0020] for… the barrier 106, which may be a strengthened glass panel…… In this example, the barrier 206 is an electrical insulator (e.g., a non-metallic material such as glass) (see para [0021] for… includes a second-side antenna 226 disposed opposite the first-side antenna 220 relative to the barrier 206.  The second-side transceiver subassembly 214 also includes a second-side receiver circuit 228 electronically coupled to the second-side antenna 226 for receiving, via the second-side antenna 226, the EM power signal 223 transmitted through the barrier 206 by the first-side transceiver subassembly 212 and para [0039] for… and a flat second-side antenna 928. The second-side user-interface circuit 932); a demodulation device demodulating the signal and connected to the 10second antenna (see fig.2 element 228 and para [0023] for… and.  For example, in some embodiments, a power component (e.g., EM power signal 323) and a data component (e.g., downlink EM data signal 341) may be modulated together to form a combined EM signal, which is then demodulated into its different component by the receiving circuit); and a housing is equivalent to the claimed (fixing member) (see fig.2 element 202)  a portion of the barrier 206 has an interior side 216 facing the interior 204 of the housing 202……This allows the EM power signal 223 to pass through the barrier 206 without losing an unacceptable amount of signal strength, while protecting the internal components within the housing 202 from exposure to the exterior environment 208 and para [0039] for… the second-side transceiver circuit and is attached to the barrier substrate 906 using a non-destructive adhesive 970 or other appropriate mounting method).
         As per claim 2, Jones inherently teaches, wherein at least the 15first antenna or the second antenna is a directional antenna (see para [0012] FIG. 6 is a schematic diagram of a first-side transceiver subassembly having multiple, spatially separated antennas.  Examiner note: it is well known in the art that spatial antennas are used to emit or transmit electromagnetic waves in different controllable directions or polarizations).
As per claim 3, Jones inherently teaches, wherein the directional antenna is a phased-array antenna (see para [0012] FIG. 6 is a schematic diagram of a first-side transceiver subassembly having multiple, spatially separated antennas).
          As per claim 4, Jones inherently teaches wherein the first antenna and the second antenna are fixed face-to-face via the pane of glass (see para [0021] for… includes a second-side antenna 226 disposed opposite the first-side antenna 220 relative to the barrier 206 and para [0039] for… the second-side transceiver circuit and is attached to the barrier substrate 906 using a non-destructive adhesive 970 or other appropriate mounting method).
       As per claim 5, Jones inherently teaches wherein the first antenna and the second antenna are detachably fixed to the pane of glass (see para [0021] for… includes a second-side antenna 226 disposed opposite the first-side antenna 220 relative to the barrier 206  and para [0039] for… the second-side transceiver circuit and is attached to the barrier substrate 906 using a non-destructive adhesive 970 or other appropriate mounting method).
      As per claim 7, Jones inherently teaches wherein the fixing member includes a magnet (see para [0039] for… the second-side transceiver circuit and is attached to the barrier substrate 906 using a non-destructive adhesive 970 or other appropriate mounting method).
       As per claim 8, Jones inherently teaches a 5modulation device modulating the signal at a second frequency that is lower than the first frequency and connected to the demodulation device (see para [0023] for… the different EM signals, such as EM power signal 323 and the downlink EM data signal 341 for example, are separate EM signals that are transmitted separately on different frequencies and/or at different times, but it should be understood that EM signals may be combined into a common signal, such as through modulation or other techniques.).
antennas).
      As per claim 10, Jones inherently teaches a power supply device connected to at least the first antenna or the second antenna (see para [0006] for….The first-side transceiver subassembly further includes a first-side device interface for electronically coupling the first-side transmitter circuit to the power supply).

                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al US 20020044095 A1 in view of Wright et al US 20120068964 A1.
             As per claims 11 and 17, Noro et al teaches a signal transmission device comprising (see fig.1 element 10 or 11 and abstract for …The first signal transmission part (11) is for transmitting a high frequency signal from an output terminal (20.sub.out) of the GPS antenna (20)): an antenna receiving a GPS receiver is an apparatus for 
detecting a current position of a mobile station for a user by receiving 
electric waves radiated on an earth from a plurality of GPS (global positioning  and para [0019-0020] for…The GPS antenna 20 and the GPS receiver body 30 are connected through a signal transmission circuit 10 according to the embodiment of this invention)); a first electrode connected to the antenna (see fig.1 element 112 and para [0024] for…a first electrode pair 112));; a second electrode (see fig.1 element 122 and [0025] for….a second electrode pair 122); a receiver connected to the second electrode (see fig.1 element 30 and para [0025] for…The second coaxial cable 121 has an end 121a connected to the input terminal 30.sub.in of the GPS receiver body 30); and a fixing member fixing the first electrode and the second electrode to a pane of glass (see fig.1 element 40 and para [0023] for …The glass plate 
40 has a first or outer surface 41 and a second or inner surface 42 opposite to the first surface 41 and para [0025] for…. The second electrode pair 122 consists of a pair of electrodes and is adhered to the second surface 42 of the glass plate 40 at a position opposite to the first electrode pair 112. Examiner note: the glass plate is equivalent to the claimed fixing member) wherein the first electrode and the second electrode are constituted by transparent conductive films (see para [0025 for….In addition, adhesion of the second electrode pair 122 to the second surface 42 of the glass plate 40 may also be carried out, for example, by an adhesive agent, a magnet, double-sided tape, or the like.  Examiner note: the adhesive agent or a magnet is equivalent to the claimed transparent conductive films).
     However Noro et al does not teach a receiver is a demodulation device modulating the signal and connected to the second electrode.
         Wright teaches a demodulation device modulating the signal and connected to the second electrode (see Wright fig.4 and para [0051] for… The RX signal on each of the RX electrodes can then be measured in sequence by using a multiplexor to connect each of the N RX electrodes to a demodulation circuit in sequence).
           In view of the above, having the system Noro et al and given the well-established teaching of Wright, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of Wright into Noro so that The RX signal on each of the RX electrodes could then be measured in sequence by using a multiplexor, as taught by Wright (see para [0051]).
25                   As per claims 12 and 18, Noro and Wright in combination would teach wherein the first electrode and the second electrode are fixed face-to-face via the pane of glass (see Noro fig.1 para [0025] for…. The second electrode pair 122 consists of a pair of electrodes and is adhered to the second surface 42 of the glass plate 40 at a position opposite to the first electrode pair 112) so 
         As per claims 14 and 19, Noro and Wright in combination would teach, wherein the fixing member includes a magnet (see Noro para [0025 for….In addition, adhesion of the second electrode pair 122 to the second surface 42 of the glass plate 40 may also be carried out, for example, by an adhesive agent, a magnet, double-sided tape, or the like.  Examiner note: the adhesive agent or a magnet is equivalent to the claimed transparent conductive films.) so that The RX signal on each of the RX electrodes could then be measured in sequence by using a multiplexor, as taught by Wright (see para [0051]).
         As per claim 15, Noro and Wright in combination would teach,, further comprising: a modulation device modulating the signal at a second frequency that is lower than the first frequency (see Wright para [0062] for….the stylus 680 applies a higher frequency on the stylus TX signal 677 than the TX signal 632 frequency from TX drive circuit 610 to achieve a reduced sensing time) and connected to the demodulation device so that The RX signal on each of the RX electrodes could then be measured in sequence by using a multiplexor, as taught by Wright (see para [0051]).
10           As per claims 16 and 20, Noro and Wright in combination would teach, wherein the first electrode and the second electrode cover almost all of the pane of glass (see Noro para [0025 for….In addition, adhesion of the second electrode pair 122 to the second surface 42 of the glass plate 40 may also be carried out, for example, by an adhesive agent, a magnet, double-sided tape, or the like.  Examiner note: the adhesive agent or a magnet is equivalent to the claimed transparent conductive films) so that The RX signal on each of the RX electrodes could then be measured in sequence by using a multiplexor, as taught by Wright (see para [0051]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
        (US-20210333679-$).did. or (US-10153845-$ or US-10277331-$).did.
            Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633